Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response received on 8/15/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 2022 August 15 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims and has argued that the prior art does not teach the newly claimed limitations.
All arguments are moot in view of new grounds or rejection, below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 recite the limitation "the correction" in the second to last line.  IT is unclear as to which correction the applicant is referring to, as there is a corresponding correction for each image data and the previously claimed correcting earlier in the claim.
Claims 21 and 22 recite the limitation "the first image processing unit" in lines 4 and 3-4, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 22 recite the limitation "the second image processing unit" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20040012775 (Kinney et al) in view of U.S> Patent No. 6633375 (Veith et al).
Regarding claim 1, Kinney et al discloses an image processing system (fig. 5d, fig. 8) comprising: a plurality of imaging units that each imaging unit of the plurality of imaging units individually images (fig. 5d, items 290, 276, fig. 8, items 410, 420) a plurality of different targets that are a same type of target, i.e. a die of a patterned wafer, page 9, paragraph 93, the plurality of different targets having substantially same shapes and/or substantially same appearances (fig. 17, items 522); and a processor (fig. 8, item 414, page 13, paragraph 134) configured to: by a first image correction unit (fig. 11, item 470, 471), for each imaging unit of the plurality of imaging units, acquire image data of each of the plurality of different targets (fig. 5d, page 9, paragraph 93, page 10, paragraph 107, fig. 11, item 470) , processing the image data by, for image data of each imaging unit, correct image deterioration caused by the corresponding imaging unit of the image data by pieces of image processing (Fig. 11, item 471-473) to obtain a corresponding correction (fig. 11, output of 473); wherein the correcting image deterioration is part of the processing for image data (Fig. 11); by an inspection processing unit (fig. 11, item 475-478) for each corresponding correction corresponding to image data, acquire the image data of each of the plurality of different targets, after the corresponding correction from the first image correction unit (fig. 11, output of item 473) and inspect, measure, or recognize, each of the plurality of different targets from the corresponding correction (fig. 11, item 475-479) to obtain a corresponding inspection result for the image data (fig. 11, defect report); , wherein the image data acquired from the plurality of imaging units is individually corrected such that results match within a desired range, the range aligned in fig. 11, item 473. 
Kinney et al does not disclose expressly processing each image data of different imaging conditions separately in a parallel process to inspect the data, as claimed.
Veith et al discloses processing each image data of different imaging conditions separately in a parallel process to inspect the data, as claimed (col. 5, lines 1-4).
Kinney et al and Veith et al are combinable because they are from the same field of endeavor, i.e. defect inspection of wafers.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to process images in different conditions separately.
The suggestion/motivation for doing so would have been to provide a more robust system by allowing certain features of different conditions to be detected separately.
Therefore, it would have been obvious to combine the system of Kinney et al with parallel processing of defects to obtain the invention as specified in claim 1.
Regarding claim 2, Kinney et al discloses the processor is further configured to: individually acquire the image data from the plurality of imaging units to individually correct and uniformize a variation in image quality occurring due to a difference in an imaging environment, illumination conditions, by pieces of image processing (Fig. 11, item 471), wherein the processor individually acquires the image data after the correction to individually correct image deterioration caused by each of the imaging units by pieces of image processing (fig. 11, items 472, 473).  
Regarding claim 3, Kinney et al discloses the processor individually corrects image deterioration caused by an optical system provided in each of the imaging units by pieces of image processing (fig. 11, items 471-473).  
Regarding claim 5, Kinney et al discloses the processor is further configured to: set a parameter of the image processing performed by processor, i.e. any of the parameters that are set to output the defect report in fig. 11, item 477, as a parameter setting unit, wherein the parameter setting unit sets the parameter based on the results of an inspection, a measurement, or a recognition by the processor (fig. 11, item 477).  
Claims 4 and 6 are rejected for the same reasons as claims 3 and 5, respectively.  Thus, the arguments analogous to that presented above for claims 3 and 5 are equally applicable to claims 4 and 6.  Claims 4 and 6 distinguishes from claims 3 and 5 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Regarding claim 21, Kinney et al discloses wherein in a case where each imaging unit of the plurality of imaging units, capturing a same wavelength range (fig. 5D, same wavelength range), individually image the plurality of different targets that have substantially same shapes and/or substantially same appearances (Fig. 17), the first image processing unit individually corrects the image data acquired from the plurality of imaging units such that results of the second image processing unit match within a desired range (Fig. 11).
Regarding claim 22, Kinney et al discloses wherein in a case where each imaging unit of the plurality of imaging units (fig. 5D, item 290, 276, 294, 278), having a same type of imaging lens (fig. 5D, item 294, 278), and camera body (fig. 5D, item 290, 276), individually image the plurality of different targets that have substantially same shapes and/or substantially same appearances (fig. 17), the first image processing unit individually corrects the image data acquired from the plurality of imaging units such that results of the second image processing unit match within a desired range (fig. 11).   
Claims 9 and 17 are rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claims 9 and 17.  Claims 9 and 17 distinguish from claim 1 only in that claim 9 is claiming the device of the system of claim 1, and claim 17 is claiming a non-transitory computer readable medium.  Because claim 1 discloses the device (see above) and because Kinney et al teaches further a computer readable medium (page 6, paragraph 63), prior art applies.
Claim 13 is rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 13.  Claim 1 distinguishes from claim 13 only in that claim 13 is a method of the system of claim 1.  Kinney et al teaches further this feature, i.e. fig. 11.
Claims 10-12 are rejected for the same reasons as claims 2, 3 and 5, respectively.  Thus, the arguments analogous to that presented above for claims 2, 3 and 5 are equally applicable to claims 10-12.  Claims 10-12  distinguish from claims 2, 3 and 5 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claims 14-16 are rejected for the same reasons as claims 2, 5 and 3, respectively.  Thus, the arguments analogous to that presented above for claims 2, 5 and 3 are equally applicable to claims 14-16.  Claims 14-16 distinguish from claims 2, 5 and 3 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claims 18-20 are rejected for the same reasons as claims 2, 5 and 3, respectively.  Thus, the arguments analogous to that presented above for claims 2, 5 and 3 are equally applicable to claims 18-20.  Claims 18-20 distinguish from claims 2, 5 and 3 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinney et al in view of Veith et al, as applied to claim 5 above, and further in view of U.S. Patent No 6985220 (Chen et al).
Regarding claim 7, Kinney et al (as modified by Veith et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.
Kinney et al (as modified by Veith et al)  does not disclose expressly the parameter setting unit optimizes the parameter based on a change in the results of the processor in a case where the parameter is changed.
Chen et al discloses parameters are used for displaying defects of a substrate in which the parameter setting unit optimizes the parameter based on a change in the results/ the display of defects needs to be updated, of the processor in a case where the parameter is changed (col. 5, lines 16-36).
Kinney et al (as modified by Veith et al)  & Chen et al are combinable because they are from the same field of endeavor, i.e. defects of substrates.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to display and optimize the display of the defects.
The suggestion/motivation for doing so would have been to provide a more robust, user-friendly system.
Therefore, it would have been obvious to combine Kinney et al (as modified by Veith et al) with the display of Chen et al to obtain the invention as specified in claim 7.
	
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinney et al in view of Veith et al, as applied to claim 5 above, and further in view U.S. Patent No 6791566 (Kurotomi et al).
Regarding claim 7, Kinney et al (as modified by Veith et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.
Kinney et al (as modified by Veith et al)  does not disclose expressly the parameter setting unit optimizes the parameter by a gradient method. 
Kurotomi et al discloses the parameter setting unit for output optimizes the parameter by a gradient method (col. 20, lines 12-24).
Kinney et al (as modified by Veith et al) & Kurotomi et al are combinable because they are from the same field of endeavor, i.e. outputting image data.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a gradient method to optimize display.
The suggestion/motivation for doing so would have been to provide a more accurate, user-friendly system by providing accurate display.
Therefore, it would have been obvious to combine Kinney et al (as modified by Veith et al) with Kurotomi et al to obtain the invention as specified in claim 8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        8/22/2022